— In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated April 18, 2011, the petitioner appeals from an order of the Supreme Court, Kings County (Landicino, J.), dated May 30, 2012, which, in effect, granted the motion of MTA, New York City Transit, to dismiss the petition as time-barred, and directed the entry of judgment in favor of MTA, New York City Transit, and against him dismissing the proceeding.
Ordered that the order is affirmed, with costs.
The Supreme Court properly directed the dismissal of the proceeding as time-barred (see Matter of Case v Monroe Community Coll., 89 NY2d 438 [1997]; Matter of McRae v New York City Tr. Auth., 39 AD3d 861 [2007]). Dillon, J.E, Roman, Miller and Hinds-Radix, JJ., concur.